GEORGE M. GLEW, SR. Fire Commissioner, Greenport
We acknowledge receipt of your letter in which you state that your village fire department has a contract to provide fire protection service to a fire protection district in a town outside of your village limits and in which you inquire whether the village and the fire protection district may be consolidated into a single consolidated fire district in which there would be elected fire district commissioners who would have authority to adopt a budget which would have to be met through taxation of real property in the protected area without alteration of the budget terms by the taxing authority.
Village fire departments are governed by Village Law, Article 10, (§§ 10-1000 — 10-1022) in which we find no authority for a village fire department to include territory beyond the geographic boundary of the village although there is authority to enter into contracts for the purpose of providing fire protection service elsewhere than in the village and which is apparently the basis upon which you now operate.
Town Law, Article 11, (§§ 170-189) provides for fire districts, fire alarm districts and fire protection districts including the manner in which they are established and operated. Town Law, §170(1), provides that any such district shall be outside of any incorporated village or city or existing fire, fire alarm or fire protection district.
In our opinion, there is no authority in the Consolidated Laws for the creation and operation of a fire district to include an existing village and an adjacent fire protection district and there is a specific statutory prohibition against it. However, Chapter 595 of the Laws of 1938, as amended, may apply to your village and town, as may some other general but unconsolidated law or special act. This opinion does not include a search for such statutes.